Citation Nr: 1023671	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
February 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which the RO declined to reopen 
the previously denied claim for service connection for a back 
condition.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing is 
associated with the claim file.

In an April 2007 decision, the Board reopened the previously 
denied claim for service connection for a back disability and 
remanded the issue of service connection for a back 
disability for further development, to include obtaining a VA 
examination with opinion as to the etiology of the Veteran's 
currently diagnosed back condition.

The Board denied this claim in March 2009, finding that the 
preponderance of the medical evidence was against a finding 
that the diagnosed back disability was the result of active 
service, and that service connection for arthritis 
(degenerative joint disease) could not be presumed.  Pursuant 
to a Joint Motion for Remand, however, the U.S. Court of 
Appeals for Veterans Claims remanded the case back to the 
Board in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) requested 
that the March 2009 decision be vacated and remanded for 
consideration of the Veteran's lay statements of continuity 
of symptomatology.  See 38 C.F.R. 3.303(b).  Specifically, 
the JMR noted that the Board did not analyze the credibility 
of a November 1992 statement where the Veteran claimed that 
he had continued to experience problems with his back since 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The Board has again conducted a thorough review of the record 
in this case.  The Veteran is currently diagnosed with mild 
degenerative joint disease of the thoracic spine and lumbar 
spine strain.  See December 2008 X-rays.  The Veteran claims 
that his currently diagnosed back disability is the result of 
a spinal tap received prior to his 1981 circumcision, moving 
heavy equipment in 1981, loading ordnance onto aircraft, 
and/or a 1985 motor vehicle accident.  He further contends 
that subsequent injuries, including post-service motor 
vehicle accidents, have merely aggravated the already 
existing condition from his active service.  

Service treatment records (STRs) reflect that the Veteran 
underwent a circumcision in 1981, but the operative report is 
not included.  The Veteran had motor vehicle accidents in 
1982 and 1985 while serving on active duty.  In 1985, he was 
found to exhibit back spasms.  Results of X-rays taken in 
1985 showed no fractures.  He was given a light duty, sick-
in-quarters chit for three days.  There is nothing further in 
the treatment records concerning his back.  His report of 
medical examination at discharge shows no defects, diagnoses, 
abnormalities or other findings concerning his back.

The Veteran filed his original claim for service connection 
for a back disability in March 1990, at which time he alleged 
that it was the result of the 1981 spinal tap.  In 
correspondence dated December 1991 and November 1992, the 
Veteran stated that he had "continue[d] to experience [back] 
problems" since service.  During an August 1993 hearing with 
respect to an unrelated claim, the Veteran testified that he 
injured his back twice during service - first while moving 
heavy office equipment, and later while loading ordnance onto 
an aircraft.  Hearing Transcript at 5-6.  In February 1996 
correspondence, the Veteran provided more detail with respect 
to the two in-service back injuries he mentioned during the 
1993 hearing.  In March 2000 correspondence, the Veteran 
attributed his back disability to an in-service surgery.  

Private and VA records show complaints of and treatment for 
back problems.  These records show an impression of lumbago 
and mechanical low back pain in 2000; lumbar spine X-rays 
were normal.  The Veteran was diagnosed with mild scoliosis 
of the lumbar spine and chronic back pain in 2003; cervical 
and lumbar spine X-rays were normal.  Private medical records 
show diagnoses of thoracic and lumbar strain in 2004 and 
2007.  These records also show that the Veteran was involved 
in motor vehicle accidents in 2003 and 2007, and in an 
accident where he struck his head in 2003.  

VA examination conducted in July 1990 reflects a diagnosis of 
possible degenerative arthritis in the lumbosacral spine, but 
the examiner noted this was not confirmed by clinical 
findings.  Rather, results of X-rays taken in conjunction 
with the examination reveal normal alignment of disc spaces 
and no evidence of spondylolysis or spondylolisthesis.  The 
impression was of negative lumbar spine series.  Neurological 
examination was entirely within normal limits.

VA examination conducted in December 2008 shows diagnoses of 
mild degenerative joint disease in the thoracic spine, and 
lumbar spine strain.  The examiner opined that both 
conditions were the result of age.  The examiner opined that 
the current back disability was not related to the Veteran's 
active service, including the in-service 1985 motor vehicle 
accident.  The examiner's rationale was that the record 
showed multiple post-service motor vehicle accidents over the 
years, in 1987, 2003, 2004, and 2007; yet none of the 
subsequent examinations showed pre-existing changes which 
would have indicated a tie-in with the 1985 in-service motor 
vehicle accident.  Even the present examination and recent VA 
X-ray studies, the examiner explained, showed only diffuse 
and mild changes present, if at all.  The examiner indicated 
that he had reviewed the Veteran's claim file to include 
service treatment records.

In its March 2009 decision, the Board found that the 
Veteran's "factual recitation as to his back injury and back 
injury in a motor vehicle accident is accepted as true and 
is, in fact, reflected by the record."  The Board now finds 
the Veteran credible as to his statements of continuity of 
symptomatology.  However, there is no medical evidence 
suggesting an association between his current symptoms and 
service.  In the March 2010 JMR, the parties asserted, and 
the Court agreed, that "if the Board finds Appellant's lay 
statement competent, and credible, but not sufficient to 
warrant a grant of service connection for a back disability, 
then VA must afford Appellant another VA examination if it 
finds such statement to be a statement of continuity of 
symptomatology."  Joint Motion for Remand to the Board at 3-
4 (Emphasis in original).  The Board is bound by the Court's 
March 2009 Decision and, therefore, this issue is remanded 
for a VA examination.

In a July 2003 statement, the Veteran claimed that Dr. P.Z. 
at the VA medical facility (VAMC) in New Orleans, Louisiana 
had related his back disability to "injuries that I received 
in service as a result of this [1985] accident."  The claim 
file contains records from the New Orleans VAMC from March 
2000 to July 2000 and from March 2003 to August 2003.  There 
is only one treatment record from Dr. P.Z. and it concerns an 
unrelated knee disability.  No records were obtained from 
August 2000 to February 2003 from that facility.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, all the Veteran's VA 
treatment records should be obtained and associated with the 
claim file.



Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment 
records from the VAMC New Orleans, 
Louisiana from August 2000 to 
February 2003.

2.	After #1 is complete, schedule a VA 
orthopedic examination to determine 
the nature and etiology of any 
current back disability.  The 
examiner is to accept as fact that 
the Veteran received a spinal tap 
prior to his 1981 circumcision; 
injured his back during service while 
moving heavy equipment and/or loading 
ordnance onto aircraft; injured his 
back in a 1985 motor vehicle 
accident; and has had back pain since 
service.  All indicated tests and 
studies should be performed.  The 
claim folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  
The examiner must state all current 
diagnoses of the back (if any), and 
must opine as to whether it is at 
least as likely as not that any 
diagnosed disability is related to 
service, in particular the 1981 
spinal tap; moving heavy equipment; 
loading ordnance onto aircraft; or 
the  1985 motor vehicle accident.

A complete rationale must be provided 
for all opinions.

3.	Review the claim file to ensure that 
the foregoing development has been 
completed and arrange for any 
additional development indicated.  
Then, readjudicate the claim on 
appeal.  If the benefit sought 
remains denied, issue an SSOC and 
provide the Veteran and his 
representative an appropriate period 
of time to respond.  The case should 
then be returned to the Board for 
further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


